Citation Nr: 0315134	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury, to include retinal detachment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1947 and from December 1950 to July 1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which determined that new and material evidence 
had not been presented to reopen the veteran's claim of 
entitlement to service connection for residuals of a right 
eye injury, to include retinal detachment.

In May 2002, the Board issued a decision that reopened the 
claim after finding new and material evidence had been 
submitted, and then denied the claim on the merits.  By way 
of a November 2002 order, the United States Court of Appeals 
for Veterans Claims (hereinafter Court) vacated the portion 
of the May 2002 Board decision denying service connection, 
and remanded the case back to the Board.


REMAND

In the May 2002 Board decision, VA informed the veteran of 
changes in the law regarding notice and VA assistance to 
veterans as a result of the Veterans Claims Assistance Act of 
2000 (VCAA).  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the Court provided additional guidance regarding 
notice requirements under the VCAA.  Notice provided to the 
veteran in this case does not appear to be adequate under the 
Quartuccio guidelines. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Under the Federal Circuit decision, the notice provided by 
the Board is deficient, and the Board now has no recourse but 
to remand the case to the RO to correct the deficiency.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefits sought, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  Thereafter, the RO should consider 
all evidence of record and readjudicate 
the claim on a de novo basis.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate Supplemental 
Statement of the Case and afforded the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.
   
The purposes of this remand are to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions and to update the record to the extent 
possible.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




